Citation Nr: 0702786	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease (DJD) of the right knee, prior to 
November 12, 2004.

2.  Entitlement to a rating higher than 10 percent for DJD of 
the left knee. 

3.  What evaluation is warranted for residuals of a right 
total knee replacement, currently rated as 30 percent 
disabling?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
December 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

For the veteran's DJD of the right knee, he had been granted 
a single 10 percent rating in September 1988.  In its 
February 2001 decision, the RO assigned separate 10 percent 
ratings for each knee, effective March 16, 1999.  The 10 
percent disability evaluation for the veteran's DJD of the 
left knee has remained unchanged from that time onward.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.

The Board remanded the veteran's case to the RO for further 
development in June 2005.

In March 2006, an RO decision confirmed and continued a 30 
percent disability rating for the veteran's post-operative 
residuals of a right total knee replacement.  (The veteran 
had undergone a right total knee replacement on November 12, 
2004.)  That 30 percent disability evaluation appears to have 
remained unchanged.

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.  
FINDING OF FACT

Prior to November 12, 2004, the veteran's DJD of the right 
knee was not manifested by evidence of slight instability or 
subluxation; flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account his 
complaints of pain. 


CONCLUSION OF LAW

Prior to November 12, 2004, the veteran did not meet the 
criteria for a disability rating in excess of 10 percent for 
DJD of the right knee.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2003, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the August 2006 supplemental statement of 
the case (SSOC).  The failure to provide notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the veteran's claim and any question 
as to this point is moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the July 2005 notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran was thereafter afforded every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  As noted above, the claim was thereafter 
readjudicated in August 2006.  Hence, the actions taken by VA 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claim.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).


The Claim

The veteran and his representative contend that the 
claimant's right knee disability is manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A September 1988 rating decision granted a 10 percent 
disability rating for the veteran's DJD of the right knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis) (1988), effective from January 1, 1988.  

The veteran underwent surgery for a right total knee 
replacement on November 12, 2004, and was discharged from the 
hospital on the same date.  The issue of what evaluation is 
warranted for residuals of a right total knee replacement is 
addressed in the remand below.  Accordingly, this decision 
adjudicates solely the issue of entitlement to a rating 
higher than 10 percent for DJD of the right knee, prior to 
November 12, 2004.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003, 2004), 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a (2003, 2004).

Given the disability evaluations assigned the veteran's knee 
disorder, potentially applicable Diagnostic Codes provide 
ratings as follows.  If flexion of the knee is limited to 45 
degrees, a 10 percent rating is in order.  If flexion of the 
knee is limited to 30 degrees, a 20 percent rating is in 
order.  If flexion of the knee is limited to 15 degrees, a 30 
percent rating is in order.   38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2003, 2004).  There is no disability rating 
greater than 30 percent under the schedular criteria for 
limitation of flexion, per Diagnostic Code 5260 (2003, 2004).  

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees, a 20 percent rating is in order.  If 
extension of the knee is limited to 20 degrees, a 30 percent 
rating is in order.  If extension of the knee is limited to 
30 degrees, a 40 percent rating is in order.  If extension of 
the knee is limited to 45 degrees, a 50 percent rating is in 
order 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003, 2004).  
There is no disability rating greater than 50 percent under 
the schedular criteria for limitation of extension, per 
Diagnostic Code 5261 (2003, 2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2003, 2004), 
higher evaluations are warranted for varying degrees of 
ankylosis.  Ankylosis is the immobility and consolidation of 
a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
this case, however, there is no objective evidence that the 
right knee, prior to total knee replacement surgery on 
November 12, 2004, was ever ankylosed.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the United States Court 
of Appeals for Veterans Claims (Court) explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of a loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40 (2003, 2004), disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 (2003, 2004) provides as 
regards to the joints that the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion is that 
the knee has separate planes of movement, each of which is 
potentially compensable.  Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
 VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

In this regard, under Diagnostic Code 5257, impairment of the 
knee, manifested by recurrent subluxation or lateral 
instability, will be rated as 10 percent disabling when 
slight, as 20 percent disabling when moderate, and as 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003, 2004). 

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2003, 2004).  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

With the above criteria in mind, as to the veteran's DJD of 
the right knee, for the period prior to November 12, 2004, a 
review of VA compensation examinations conducted in March 
2000 and May 2004; VA outpatient records from May 1999 to May 
2004; and private medical records prepared by clinicians 
employed by Kaiser Permanente, revealed that DJD of the right 
knee was not manifested by evidence of slight instability or 
subluxation; flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account the veteran's 
complaints of pain.  Accordingly, a disability evaluation in 
excess of 10 percent for DJD of the right knee was not in 
order for the period prior to November 12, 2004.

A range of motion study in the record for the period prior to 
November 12, 2004, which provides findings with respect to 
factors that must be considered under DeLuca, is from the May 
2004 VA examination.  There is no evidence in the May 2004 VA 
examination report that the veteran's flexion of the right 
knee is limited to 30 degrees, or that his extension of the 
right knee is limited to 15 degrees; even with pain present. 

In light of the foregoing, and because the right knee (prior 
to its total replacement) was not ankylosed, an increased 
rating was not warranted based on a loss of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5260 (2003, 2004).

Additionally, because extension of the right knee was not 
limited to a compensable degree, an increased rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5261 was not warranted (2003, 
2004).

Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complained of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional loss he experienced in 
his right knee equated higher ratings under any pertinent 
Diagnostic Code.

While the March 2000 and May 2004 VA examiners, and private 
medical providers, noted that the claimant reported feeling 
pain in the right knee, there were, for example, no objective 
findings of disuse atrophy to a little used part due to pain, 
etc.  In view of this fact, there is no schedular basis for 
an increased evaluation due to limitation of motion under 
DeLuca.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant an increased rating.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology did not equate to the criteria for a 
higher evaluation under the Diagnostic Codes 5256, 5260 or 
5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

As to entitlement to a separate compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, during the period 
under review the record includes VA treatment records and two 
VA examinations, as well as private medical records.  The 
record is devoid of evidence of recurrent subluxation or 
lateral instability.  In the absence of such specific 
findings, separate ratings under Diagnostic Code 5257 are 
unwarranted (2003, 2004).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's, as well as 
spouse's, written statement to the RO, or the claimant's 
statements to VA clinicians.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements, addressing the clinical severity 
of the claimant's disability, are not probative evidence as 
to the issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to an increased rating for DJD of the right knee, 
prior to November 12, 2004, is denied.


REMAND

As noted above, a September 1988 rating decision granted a 
single 10 percent disability rating for the veteran's DJD of 
the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) (1988), effective from January 1, 
1988.  A February 2001 rating decision assigned separate 10 
percent ratings for each knee, effective from March 16, 1999, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  The 10 
percent disability evaluation for the veteran's DJD of the 
left knee has remained unchanged from that time onward.

The veteran underwent surgery for a right total knee 
replacement on November 12, 2004, and was discharged from the 
hospital on the same date.  Evidence of record indicates that 
the veteran has been awarded a disability rating for his 
right total knee replacement.  For example, the claims file 
contains a March 2006 SSOC denying an evaluation higher than 
a 30 percent disability rating for the veteran's post-
operative residuals of a right total knee replacement.  A 30 
percent rating for post-operative residuals of a right total 
knee replacement appears to have remained in effect to the 
present time.  

It appears, however, that the claims file is missing certain 
crucial documents, such as any pertaining to the initial 
award of a grant of a disability rating for a right total 
knee replacement.  Various rating actions pertaining to the 
right total knee replacement are missing.  The Board cannot 
stress strongly enough that the claims file ought to reflect 
the complete procedural history of the veteran's post-
operative disability evaluations for his right total knee 
replacement.  A remand is therefore necessary.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and such records may 
have bearing on the veteran's claims.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Hence, they must be obtained.

On remand, the RO must supply the claims file with the 
following items of evidence.  First, the RO must document the 
veteran's assignment following hospital discharge on November 
12, 2004 of a 1-month total (100 percent) rating.  Second, 
the RO must document the veteran's assignment of a 100 
percent rating for 1 year following implantation of 
prosthesis, which 1-year period would have commenced after 
conclusion of the month-long total rating.  Third, the RO 
must document the initial award of a 30 percent rating that 
seems from the evidence of record to be currently in effect 
for the veteran's right total knee replacement.  See 
38 C.F.R. §§ 4.30, 4.71A, Diagnostic Code 5055 (Note 1).

The Board further notes that the Honolulu RO, Huntington RO, 
and Oakland RO each had jurisdiction over the veteran's 
appeal at various stages since its inception in March 2001.  
On remand, each of the three ROs must locate and associate 
with the claims file all of the available record evidence in 
its possession that pertains to this appeal.  The Oakland RO, 
which certified this appeal to the Board, is to work with the 
other ROs and, if required, with the AMC, to facilitate this 
records search; likewise, the Honolulu and Huntington ROs.  
The records to be procured specifically include all records 
of the veteran's disability ratings for his right total knee 
replacement, as well as all up-to-date medical treatment 
records of either knee.  See Bell.

In October 2006, subsequent to the latest AOJ readjudication 
(the August 2006 SSOC), the veteran submitted additional 
evidence pertaining to his current right and left knee 
disabilities.  Significantly, the veteran has not waived 
initial consideration of this evidence by the RO.  
Accordingly, this case must be remanded to allow that 
consideration.  38 C.F.R. § 20.1304 (2006).

Finally, on remand, the veteran is to be afforded a VA 
orthopedic examination of the current severity of his left 
knee disability and of his condition pursuant to a right 
total knee replacement.  As to DJD of the left knee, the 
examiner is to address, inter alia, the degree of functional 
disability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2006); and the guidelines announced in DeLuca.  The 
examiner should also specifically address, besides range of 
motion, the presence and extent, if any, of pain on motion, 
disuse atrophy, incoordination, and flare-ups.  As to 
residuals of a right total knee replacement, the examiner 
should address the severity of any residuals; as well as any 
limitation of extension of the totally replaced right knee.

Accordingly, the case is REMANDED for the following action:

1.  The RO must supply the claims file 
with the following items of evidence.  
First, the RO must document the veteran's 
assignment following hospital discharge on 
November 12, 2004 of a 1-month total (100 
percent) rating.  Second, the RO must 
document the veteran's assignment of a 100 
percent rating for 1 year following 
implantation of prosthesis, which 1-year 
period would have commenced after 
conclusion of the month-long total rating.  
Third, the RO must document the initial 
award of a 30 percent rating that appears 
to be presently in effect for the 
veteran's right total knee replacement.  
Since the records in question are Federal 
records, if they are not secured, the RO 
must prepare a written memorandum 
explaining what efforts have been 
undertaken to secure them.  That written 
unavailability memorandum must be added to 
the claims file.

2.  Each of the ROs (in Honolulu, 
Huntington, and Oakland) which had 
jurisdiction over the veteran's appeal at 
various stages since its inception in 
March 2001 must work with the other ROs 
and, if required, with the AMC, in 
procuring heretofore missing records.  The 
records to be procured specifically 
include all records of the veteran's 
disability ratings for his right total 
knee replacement, as well as all up-to-
date medical treatment records of either 
knee.  On remand, each of the three ROs 
must locate and associate with the claims 
file all such available record evidence in 
its possession that pertains to this 
appeal.  If any Federal records are not 
secured, an explanation in the form of a 
written memorandum must be prepared and 
added to the file.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination.  The claims folder 
is to be provided to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  

As to DJD of the left knee, the 
orthopedist is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of any left knee 
disorder.  The review should be 
conducted in accordance with the 
latest AMIE work sheet for 
evaluating DJD of the left knee.  
The examiner is to address the 
degree of functional disability in 
accordance with 38 C.F.R. §§ 4.40, 
4.45, and 4.59; and the guidelines 
announced in DeLuca.  The examiner 
should also specifically address, 
besides range of motion, the 
presence and extent, if any, of pain 
on motion, disuse atrophy, 
incoordination, and flare-ups. 

As to residuals of a right total 
knee replacement, the orthopedist is 
to provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of any pertinent disability.  
The review should be conducted in 
accordance with the latest AMIE work 
sheet for evaluating right total 
knee replacement.  The examiner must 
also address any limitation of 
extension of the totally replaced 
right knee.

A complete rationale for any opinion 
offered must be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159.

6.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make determinations based on 
the laws and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  The Board 
notes that the RO must, in addition to the 
evidence to be submitted subsequent to 
this remand, consider as well the evidence 
that was submitted without waiver of AOJ 
consideration in October 2006.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  If the veteran fails 
to show for any scheduled VA examination, 
the SSOC must cite to 38 C.F.R. § 3.655 
(2006).  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


